 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                             Case No.: 2:18-cv-01846-JAD-VCF
 4 Maria Estrellado,
 5                     Plaintiff
                                                               Order Granting Unopposed
 6 v.                                                         Motion to Dismiss Claims against
                                                                        Trans Union
 7 Ditech Financial, LLC and Trans Union, LLC,
 8                     Defendants
                                                                         [ECF No. 7]
 9
10
11            Trans Union LLC moves to dismiss plaintiff Maria Estrellado’s claims against it in this
12 Fair Credit Reporting Act case with prejudice and without leave to amend.1 Estrellado’s
13 response to the motion was due on November 13, 2018, but she filed nothing. Local Rule 7-2(d)
14 allows the court to deem the failure to timely oppose a motion as consent to granting it. The
15 Court applies LR 7-2(d) here and deems the plaintiff’s silence as consent to granting Trans
16 Union’s motion.
17            Accordingly, IT IS HEREBY ORDERED that Trans Union’s Motion to Dismiss [ECF
18 No. 7] is GRANTED, and the claims against Trans Union are DISMISSED with prejudice and
19 without leave to amend because amendment would be futile.
20            Dated: November 18, 2018
                                                                         _____________
                                                                                   ___
                                                                                    _______________
                                                              _________________________________
21                                                            U.S. Districtt Judge
                                                                             Juudg
                                                                                dge Jennif
                                                                                    Jennifer
                                                                                          fer
                                                                                            e A.
                                                                                               A. Dorsey
                                                                                                  D
22
23
24
25
26
27
     1
28       ECF No. 7.
                                                      1
